--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SHARE EXCHANGE AGREEMENT


AGREEMENT dated as of September 24, 2010 by and among Sabre Industrial, Inc., a
Delaware corporation (“Sabre Industrial”) and Zhang Dingyou and C. Mark Tang
(together, the “Shareholders”).


WHEREAS, the Shareholders own all of the issued and outstanding capital stock of
Tsingyuan Holding, Inc., a Delaware corporation (“Tsingyuan Holding”); and


WHEREAS, Tsingyuan Holding is the registered owner of the capital stock of
Tsingyuan Group (Hong Kong) Co., Ltd. (“Tsingyuan Hong Kong”), a Hong Kong
corporation; and


WHEREAS, Tsingyuan Hong Kong is the registered owner of the registered capital
of Beijing Qingyuan Hengchang Consulting Co., Ltd.  (“Beijing Consulting”), a
Wholly Foreign Owned Entity organized under the laws of the People’s Republic of
China; and


WHEREAS, Beijing Consulting has control over the business of both Linyi
Hengchang Brewer’s Malt Co., Ltd. (“Linyi Malt”) and Shandong Qingyuan Beer Co.,
Ltd. (Shandong Beer”), both of which are limited liability companies organized
under the laws of The People’s Republic of China, the relationship between them
being generally identified as “entrusted management”; and


WHEREAS, the Shareholders desire to transfer the capital stock of Tsingyuan
Holding to Sabre Industrial, and Sabre Industrial desires to acquire said
shares.


NOW, THEREFORE, it is agreed:


1.           Definitions.  As used herein, the following terms shall have the
meanings set forth below:


 
a.
“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses or corporate
existence of Sabre Industrial, Tsingyuan Holding, Tsingyuan Hong Kong, Beijing
Consulting,  Linyi Malt or Shandong Beer.



 
b.
“GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor institutes
concerning the treatment of any accounting matter.



 
c.
“Lien” means, with respect to any property or asset, any mortgage, Lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.


 
 

--------------------------------------------------------------------------------

 


 
d.
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:



 
(i)    any income, alternative or add-on minimum tax, gross receipts tax, sales
tax,  use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax,   withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and



 
(ii)  any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and



 
(iii)  any liability for the payment of any amounts of the type described in
clauses   (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.



 
e.
“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.



2.           Share Exchange.


a.           On the Closing Date (defined herein), the Shareholders shall
transfer and assign to Sabre Industrial all of the issued and outstanding
capital stock of Tsingyuan Holding.  The Shareholders represent and warrant that
upon delivery to Sabre Industrial of certificates for said shares, duly endorsed
for transfer, all right, title and interest in said shares will be transferred
to Sabre Industrial free of Liens, claims and encumbrances.


b.           On the Closing Date, Sabre Industrial shall deliver certificates
for a total of 65,107,671 shares of its common stock (the “Exchange Shares”) as
follows:


 
·
46,820,000 shares to Zhang Dingyou or his assignees;

 
·
18,287,671 shares to C. Mark Tang or his assignees



Sabre Industrial warrants that the Exchange Shares, when so issued, will be duly
authorized, fully paid and non-assessable.


c.            The parties intend that the exchange of shares described above
shall qualify as a tax-free exchange under Section 351 of the United States
Internal Revenue Code.  The parties further intend that the issuance of the
common stock by Sabre Industrial to the Shareholders shall be exempt from the
provisions of Section 5 of the Securities Act of 1933 pursuant to Section 4(2)
of said Act.

 
2

--------------------------------------------------------------------------------

 


3.           Closing.  The Closing of the transactions contemplated by this
Agreement ("Closing") shall take place at the offices of Robert Brantl, counsel
for Sabre Industrial, simultaneously with the execution of this Agreement (the
“Closing Date”).


4.           Warranties and Representations of the Shareholders.   In order to
induce Sabre Industrial to enter into this Agreement and to complete the
transaction contemplated hereby, the Shareholders, jointly and severally,
warrant and represent to Sabre Industrial that:


a.           Organization and Standing – Tsingyuan Holding .  Tsingyuan Holding
is a corporation duly organized, validly existing and in good standing under the
laws of the Delaware and has full power and authority to carry on its business
as now conducted. The copies of the Certificate of Incorporation and Bylaws
of  Tsingyuan Holding previously delivered to Sabre Industrial are true and
complete as of the date hereof.


b.           Capitalization – Tsingyuan Holding .  Tsingyuan Holding’ entire
authorized capital stock consists of twenty million (20,000,000) shares of
common stock, $.0001 par value, of which 65,107.671 shares are issued and
outstanding.  There are no other voting or equity securities authorized or
issued, nor any authorized or issued securities convertible into equity
securities, and no outstanding subscriptions, warrants, calls, options, rights,
commitments or agreements by which Tsingyuan Holding or the Shareholders are
bound, calling for the issuance of any additional equity securities of Tsingyuan
Holding.  All of the outstanding shares of Tsingyuan Holding have been duly
authorized and validly issued and are fully paid and non-assessable and were not
issued in violation of any preemptive rights or any Applicable Law.


c.           Ownership of Tsingyuan Holding Shares. The Shareholders are the
sole owners of the outstanding shares of Tsingyuan Holding common stock.  By the
transfer of the shares of Tsingyuan Holding common stock to Sabre Industrial
pursuant to this Agreement, Sabre Industrial will acquire good and marketable
title to 100% of the capital stock of Tsingyuan Holding, free and clear of all
Liens, encumbrances and restrictions of any nature whatsoever, except by reason
of the fact that the Tsingyuan Holding shares will not have been registered
under the Securities Act of 1933, or any applicable state securities laws.


d.           Business Operations and Liabilities – Tsingyuan Holding and
Tsingyuan Hong Kong. Tsingyuan Holding has conducted no business operations
other than the acquisition of 100% ownership of the capital stock of Tsingyuan
Hong Kong.  Tsingyuan Hong Kong has conducted no business operations other than
the acquisition of 100% ownership of the registered capital of Beijing
Consulting.  Neither Tsingyuan Holding or Tsingyuan Hong Kong has any
liabilities other than liabilities incurred in the ordinary course that will not
exceed $ 1,000 on the Closing Date.


e.           Business Operations and Liabilities – Beijing Consulting.  Prior to
June 26, 2010, Beijing Consulting had conducted no business operations. Since
June 26, 2010, Beijing Consulting has conducted business operations described in
the Entrustment Management Agreements between Beijing Consulting and Linyi Malt
and the Entrustment Management Agreements between Beijing Consulting and
Shandong Beer.

 
3

--------------------------------------------------------------------------------

 


f.           Organization and Standing – Linyi Malt and Shandong Beer.  Linyi
Malt and Shandong Beer are limited liability companies duly organized, validly
existing and in good standing under the laws of the People’s Republic of
China.  Each of Linyi Malt and Shandong Beer has all of the government licenses
and permits necessary to carry on its business as now conducted, to own and
operate its assets, properties and business, and to carry out the transactions
contemplated by this agreement.


g.           Entrusted Management Agreements between Beijing Consulting and
Linyi Malt and Shandong Beer.  On June 26, 2010 Beijing Consulting, Linyi Malt
and the registered equity holders in Linyi Malt signed four agreements,
including Exclusive Technical Service and Business Consulting Agreement, Share
Pledge Agreement, Call Option Agreement, and Proxy Agreement.  On the same day
Beijing Consulting, Shandong Beer and the registered equity owners in Shandong
Beer signed similar agreements.  The eight agreements are collectively referred
to as the “Entrusted Management Agreements.”  The purpose of these agreements is
to transfer to Beijing Consulting full responsibility for the management of
Linyi Malt and Shandong Beer, as well as the financial benefits and liabilities
that arise from the business of Linyi Malt and Shandong Beer.  Each of the
Entrusted Management Agreements is and will be effective with no term limitation
unless both parties to the agreement unanimously agree in writing to terminate
it in advance. Neither Linyi Malt and Shandong Beer nor Beijing Consulting has
defaulted in any of the agreements, and all of the agreements remain in full
force and effect.


h.           Financial Statements.  The Shareholders have delivered to Sabre
Industrial (i) the consolidated financial statements of Tsingyuan Holding for
the two years ended December 31, 2009 and 2008 (the “Audited Financial
Statements”), and (ii) the financial statement of Tsingyuan Holding for the six
month periods ended June 30, 2010 and 2009 (the “Interim Financial
Statements”).  The Audited Financial Statement and the Interim Financial
Statements (collectively, the “Tsingyuan Financial Statements”) have been
prepared in accordance with U.S. GAAP and present fairly in all material
respects the consolidated financial condition of Tsingyuan Holding as of the
dates thereof.   The Audited Financial Statements have been reported on by an
independent accountant registered with the PCAOB.


i.           Absence Of Certain Changes Or Events.  Since June 30, 2010, there
has not been (A) any material adverse change in the business, operations,
properties, assets, or condition of Linyi Malt or Shandong Beer or Beijing
Consulting or Tsingyuan Holding, (B) any damage, destruction, or loss to Linyi
Malt or Shandong Beer or Beijing Consulting or Tsingyuan Holding (whether or not
covered by insurance) materially and adversely affecting the business,
operations, properties, assets, or condition of Linyi Malt or Shandong Beer,
Beijing Consulting and Tsingyuan Holding; and neither Linyi Malt nor Shandong
Beer nor Beijing Consulting or Tsingyuan Holding have become subject to any law
or regulation which materially and adversely affects, or in the future is
substantially likely to have a material adverse effect on Linyi Malt, Shandong
Beer, Beijing Consulting or Tsingyuan Holding.

 
4

--------------------------------------------------------------------------------

 

j.           Ownership of Assets.  Except as specifically identified in the
Tsingyuan Financial Statements, each of Linyi Malt and Shandong Beer has good,
marketable title, without any Liens or encumbrances of any nature whatever, to
all of the following, if any:  its assets, properties and rights of every type
and description, including, without limitation, all cash on hand and in banks,
certificates of deposit, stocks, bonds, and other securities, good will,
customer lists, its corporate name and all variants thereof, trademarks and
trade names, copyrights and interests thereunder, licenses and registrations,
pending licenses and permits and applications therefor, inventions, processes,
know-how, trade secrets, real estate and interests therein and improvements
thereto, machinery, equipment, vehicles, notes and accounts receivable,
fixtures, rights under agreements and leases, franchises, all rights and claims
under insurance policies and other contracts of whatever nature, rights in funds
of whatever nature, books and records and all other property and rights of every
kind and nature owned or held by  Linyi Malt or Shandong Beer as of this
date.  Except in the ordinary course of its business, neither Linyi Malt nor
Shandong Beer has disposed of any such asset since June 30, 2010.


k.           Governmental Consent.  No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, any court,
administrative agency or commission or other non-U.S., U.S., state, county,
local or other foreign governmental authority, instrumentality, agency or
commission is required by or with respect to Tsingyuan Holding, Tsingyuan Hong
Kong, Beijing Consulting, Linyi Malt or Shandong Beer in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.


l.           Taxes.  Each of Tsingyuan Holding, Tsingyuan Hong Kong, Beijing
Consulting, Linyi Malt and Shandong Beer has filed all Tax Returns that it is
required to file with all governmental agencies, wherever situate, and has paid
or accrued for payment all Taxes as shown on such returns except for Taxes being
contested in good faith or as reflected on the Tsingyuan Financial
Statement.  There is no material claim for Taxes that is a Lien against the
property of Tsingyuan Holding, Tsingyuan Hong Kong, Beijing Consulting, Linyi
Malt or Shandong Beer other than Liens for Taxes not yet due and payable.
 
m.           Pending Actions.  There are no legal actions, lawsuits, proceedings
or investigations pending or threatened, against or affecting Tsingyuan Holding,
Tsingyuan Hong Kong, Beijing Consulting, Linyi Malt or Shandong Beer, or against
Linyi Malt’s or Shandong Beer’s Officers or Directors or the Shareholders that
arose out of their operation of Linyi Malt or Shandong Beer.  Neither Tsingyuan
Holding, nor Linyi Malt or Shandong Beer, or  the Shareholders are subject to
any order, writ, judgment, injunction, decree, determination or award of any
court, arbitrator or administrative, governmental or regulatory authority or
body which would be likely to have a material adverse effect on the business of
Linyi Malt or Shandong Beer.


n.           Intellectual Property And Intangible Assets.  To the knowledge of
the Shareholders, each of Linyi Malt and Shandong Beer has full legal right,
title and interest in and to all of the intellectual property utilized in the
operation of its business.  Neither Linyi Malt nor Shandong Beer has received
any written notice that the rights of any other person are violated by the use
by Linyi Malt and Shandong Beer of the intellectual property.  None of the
intellectual property has ever been declared invalid or unenforceable, or is the
subject of any pending or, to the knowledge of the Shareholders, threatened
action for opposition, cancellation, declaration, infringement, or invalidity,
unenforceability or misappropriation or like claim, action or proceeding.

 
5

--------------------------------------------------------------------------------

 


o.           Validity of the Agreement.  This Agreement has been duly executed
by the Shareholders and constitutes their valid and binding obligation,
enforceable in accordance with its terms except to the extent limited by
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
relating to or effecting generally the enforcement of creditors’ rights.  The
execution and delivery of this Agreement and the carrying out of its purposes
will not result in the breach of any of the terms or conditions of, or
constitute a default under or violate, the Articles of Association of either
Tsingyuan Holding, Tsingyuan Hong Kong, Beijing Consulting, Linyi Malt or
Shandong Beer, or any material agreement or undertaking, oral or written, to
which Tsingyuan Holding, Tsingyuan Hong Kong, Beijing Consulting, Linyi Malt or
Shandong Beer or the Shareholders is a  party or is bound or may be affected by,
nor will such execution, delivery and carrying out violate any order, writ,
injunction, decree, law, rule or regulation of any court, regulatory agency or
other governmental body; and the business now conducted by  Linyi Malt and
Shandong Beer can continue to be so conducted after completion of the
transaction contemplated hereby.


p.           Compliance with Laws.  Linyi Malt’s and Shandong Beer's operations
have been conducted in all material respects in accordance with all applicable
statutes, laws, rules and regulations.  Neither Linyi Malt nor Shandong Beer is
in violation of any law, ordinance or regulation of the People’s Republic of
China or of any other jurisdiction.  Each of Linyi Malt and Shandong Beer holds
all the environmental, health and safety and other permits, licenses,
authorizations, certificates and approvals of governmental authorities necessary
or proper for the current use, occupancy or operation of its business, all of
which are now in full force and effect.


5.           Warranties and Representations of Sabre Industrial.  In order to
induce the Shareholders to enter into this Agreement and to complete the
transaction contemplated hereby, Sabre Industrial warrants and represents to the
Shareholders that:


a.           Organization and Standing.  Sabre Industrial is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full power and authority to carry on its business as now
conducted. The copies of the Articles of Incorporation and Bylaws of Sabre
Industrial previously delivered to the Shareholders are true and complete as of
the date hereof.
 
b.           Capitalization.  Sabre Industrial’s entire authorized capital stock
consists of 300,000,000 shares of common stock, 1,000 shares of Series B
Preferred Stock, and 9,989,000 shares of Preferred Stock. At the Closing, prior
to the issuance of the Exchange Shares to the Shareholders, there will be
60,607,902 shares of Sabre Industrial common stock issued and outstanding and
1,000 shares of Series B Preferred Stock issued and outstanding.  At the
Closing, there will be no other voting or equity securities outstanding, and no
outstanding subscriptions, warrants, calls, options, rights, commitments or
agreements by which Sabre Industrial is bound, calling for the issuance of any
additional shares of common stock or preferred stock or any other voting or
equity security.

 
6

--------------------------------------------------------------------------------

 


c.           Corporate Records.  All of Sabre Industrial’s books and records,
including, without limitation, its books of account, corporate records, minute
book, stock certificate books and other records are up-to-date, complete and
reflect accurately and fairly the conduct of its business in all material
respects since its date of incorporation.


d.           SEC Filings.  Sabre Industrial has filed all reports required by
the Rules of the Securities and Exchange Commission, and each report filed
within the past twelve months conforms in content to said Rules and is complete
and accurate in all material respects.


e.            Absence Of Certain Changes Or Events.  Since June 30, 2010, there
has not been (A) any material adverse change in the business, operations,
properties, assets, or condition of Sabre Industrial or (B) any damage,
destruction, or loss to Sabre Industrial (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets,
or condition of Sabre Industrial; and Sabre Industrial has not become subject to
any law or regulation which materially and adversely affects, or in the future
is substantially likely to have a material adverse effect on Sabre Industrial.


f.           Taxes.  Sabre Industrial has filed all Tax Returns that it is
required to file with all governmental agencies, wherever situate, and has paid
or accrued for payment all Taxes as shown on such returns except for Taxes being
contested in good faith.  There is no material claim for Taxes that is a Lien
against the property of Sabre Industrial other than Liens for Taxes not yet due
and payable.


g.           Pending Actions.  There are no legal actions, lawsuits, proceedings
or investigations, either administrative or judicial, pending or threatened,
against or affecting Sabre Industrial or against Sabre Industrial’s former
Officers or Directors that arose out of their operation of Sabre
Industrial.  Sabre Industrial is not subject to any order, writ, judgment,
injunction, decree, determination or award of any court, arbitrator or
administrative, governmental or regulatory authority or body.


h.           Validity of the Agreement.  All corporate and other proceedings
required to be taken by Sabre Industrial in order to enter into and to carry out
this Agreement have been duly and properly taken.  This Agreement has been duly
executed by Sabre Industrial, and constitutes a valid and binding obligation of
Sabre Industrial, enforceable against it in accordance with its terms except to
the extent limited by applicable bankruptcy reorganization, insolvency,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights.  The execution and delivery of this Agreement and the
carrying out of its purposes will not result in the breach of any of the terms
or conditions of, or constitute a default under or violate, Sabre Industrial's
Articles of Incorporation or Bylaws, or any agreement, lease, mortgage, bond,
indenture, license or other document or undertaking, oral or written, to which
Sabre Industrial is a party or is bound or may be affected, nor will such
execution, delivery and carrying out violate any order, writ, injunction,
decree, law, rule or regulation of any court, regulatory agency or other
governmental body.

 
7

--------------------------------------------------------------------------------

 


i.           Trading Status.  Sabre Industrial’s common stock is listed for
quotation on the OTC Bulletin Board, with the symbol “SBRD.”  To the knowledge
of Sabre Industrial, Sabre Industrial has not been threatened and is not subject
to removal of its common stock from the OTC Bulletin Board.


j.           SEC Status.  The common stock of Sabre Industrial is registered
pursuant to Section 12(g) of the Securities and Exchange Act of 1934.  Sabre
Industrial has filed all reports required by the applicable regulations of the
SEC.


k.           Compliance with Laws.  Sabre Industrial’s operations have been
conducted in all material respects in accordance with all applicable statutes,
laws, rules and regulations.  Sabre Industrial is not in violation of any
Applicable Law.


6.           Restriction on Resale. The Exchange Shares to be issued by Sabre
Industrial to the Shareholders hereunder at the Closing will not be registered
under the Securities Act of 1933, or the securities laws of any state, and
cannot be transferred, hypothecated, sold or otherwise disposed of within the
United States of America until:  (i) a registration statement with respect to
such securities is declared effective under the Securities Act of 1933, or (ii)
Sabre Industrial receives an opinion of counsel for the stockholders, reasonably
satisfactory to counsel for Sabre Industrial, that an exemption from the
registration requirements of the Securities Act of 1933 is available.


The certificates representing the shares which are being issued to the
Shareholders pursuant to this Agreement shall contain a legend substantially as
follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR SABRE
INDUSTRIAL, INC. RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO SABRE
INDUSTRIAL, INC. THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT IS AVAILABLE.”


7.           Applicable Law.    This Agreement shall be governed by the laws of
the State of Delaware, without giving effect to the principles of conflicts of
laws thereof, as applied to agreements entered into and to be performed in such
state.


8.           Assignment; Binding Effect.  This Agreement, including both its
obligations and benefits, shall inure to the benefit of, and be binding on the
respective heirs and successors of the parties and on their respective permitted
assignees and transferees.  This Agreement may not be assigned or transferred in
whole or in part by any party without the prior written consent of the other
parties, which consent shall not be unreasonably withheld or delayed.

 
8

--------------------------------------------------------------------------------

 


9.           Counterparts.  This Agreement may be executed in multiple facsimile
counterparts.   Each of the counterparts shall be deemed an original, and
together they shall constitute one and the same binding Agreement, with one
counterpart being delivered to each party hereto.


IN WITNESS WHEREOF, the parties hereto have set their hands as of the date and
year written on the first page.


SABRE INDUSTRIAL, INC.




By: /s/ Zhang Dingyou
       Zhang Dingyou, Chief Executive Officer




/s/ Zhang Dingyou                                    
ZHANG DINGYOU




/s/ C. Mark Tang                                        
C. MARK TANG
 

 
9

--------------------------------------------------------------------------------